Greenbaum, J.
The return to the writ of habeas corpus shows that the relator is detained under a commitment issued by one of the city magistrates, pursuant to section 830 of the Code of Criminal Procedure. The purpose of the commitment is to enable an arrest of the relator as an alleged fugitive to be made under the warrant of the Governor of this State. The issuance of the commitment is from the *8examination before the magistrate sufficiently justified, if “ it appears to the satisfaction of the magistrate that the person under arrest is charged in such other State or Territory with treason, felony or other crime, and has fled from justice.” Prom the records produced under a subpoena duces tecum, it appears that- certain affidavits and papers were presented to the magistrate and an examination of the relator had before him relative to the charge of grand larceny pending against the relator in the State of Pennsylvania, and that he is a fugitive from said State. The proof before the magistrate need not he of the quality and character that may be necessary to justify the executive authority of the State to return a fugitive to a demanding State. The magistrate had jurisdiction of the relator, and the facts before him were sufficient to uphold the commitment.
Writ dismissed.